Case: 11-30248       Document: 00512111620         Page: 1     Date Filed: 01/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 14, 2013
                                     No. 11-30248
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTIAN SENECA FIELDS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20014-2


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Christian Seneca Fields pleaded guilty to conspiracy to possess with intent
to distribute methamphetamine, cocaine base, and marijuana, in violation of 18
U.S.C. § 924(c), and possession of a firearm by a convicted felon, in violation of
21 U.S.C. § 846. Fields argues that the district court erred when it denied his
motion to suppress. He contends that he was illegally stopped for Fourth
Amendment purposes when he complied with an order to stop walking away



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-30248     Document: 00512111620        Page: 2   Date Filed: 01/14/2013

                                  No. 11-30248

from the police and to come to the street because the officers lacked reasonable
suspicion to suspect that criminal activity was afoot.
      When reviewing the denial of a motion to suppress, this court reviews the
district court’s fact findings for clear error and its legal conclusions de novo.
United States v. Gomez, 623 F.3d 265, 268 (5th Cir. 2010).              The Fourth
Amendment prohibits, among other things, unreasonable seizures of persons
that fall short of traditional arrest. United States v. Arvizu, 534 U.S. 266, 273
(2002). Fields was stopped for Fourth Amendment purposes when the officers
ordered him to meet them at the end of the driveway. See United States v.
Mendenhall, 446 U.S. 544, 554 (1980); United States v. Jackson, 390 F.3d 393,
397 (5th Cir. 2004), vacated on other grounds, 544 U.S. 917 (2005).
      Information obtained from a 911 call, the officers’ experience with the
neighborhood as active in drugs, and Fields’s furtive behavior validated the
officers’ suspicion that Fields was engaged in criminal conduct. See Illinois v.
Wardlow, 528 U.S. 119, 124 (2000); Gomez, 623 F.3d at 269; United States v.
Grant, 349 F.3d 192, 198 (5th Cir. 2003). Thus, the district court did not err
when it determined that, under the totality of the circumstances, the officers had
reasonable suspicion to believe that Fields was involved in illegal drug activity.
See Arvizu, 534 U.S. at 273; United States v. Lopez-Moreno, 420 F.3d 420, 430
(5th Cir. 2005). Fields’s conviction is affirmed.
      Fields also argues that the district court plainly erred because it failed to
sentence him under the Fair Sentencing Act (FSA). Fields filed a pro se notice
of appeal only from the denial of his motion to the suppress the evidence. The
court will, however, construe Federal Rule of Appellate Procedure 3(c)(1)(B)
liberally and exercise jurisdiction over Fields’s appeal from his sentence. See
United States v. Knowles, 29 F.3d 847, 949 (5th Cir. 1994); Turnbull v. United
States, 929 F.2d 173, 177 (5th Cir. 1991); United States v. Rochester, 898 F.2d
971, 976 n.1 (5th Cir. 1990).



                                        2
    Case: 11-30248     Document: 00512111620      Page: 3    Date Filed: 01/14/2013

                                  No. 11-30248

      The FSA amended the Controlled Substances Act and Controlled
Substances Import and Export Act effective August 3, 2010, by changing
the drug quantities necessary to trigger mandatory minimum sentences. FSA,
Pub. L. No. 111-220, § 2(a), 124 Stat. 2372 (Aug. 3, 2010); United States v.
Frazier, 428 F. App’x 479, 480 (5th Cir. 2011). Pertinent to this appeal, the FSA
increased the amount of cocaine base required for the 10-year minimum under
§ 841(b)(1)(A)(iii) from 50 grams to 280 grams. Pub. L. No. 111-220, § 2(a)(1);
Frazier, 428 F. App’x at 480.
      Fields admitted in a Stipulated Factual Basis to manufacturing for
distribution more than 50 grams of cocaine.         The district court held him
accountable for 50 grams of cocaine, and his correct applicable guideline range
is 70 to 87 months. Because it is highly likely that, had the district court applied
the FSA, it would have imposed the now applicable 10-year minimum sentence,
and it is reasonably certain that the court would have imposed a sentence that
is less than 20 years, Fields has shown plain error. See Puckett v. United States,
556 U.S. 129, 135 (2009); United States v. Escalante-Reyes, 689 F.3d 415, 420-24
(5th Cir. 2012) (en banc). The Government concedes that, assuming Fields’s
conviction is affirmed in all other respects, a remand for re-sentencing is
appropriate. Accordingly, the sentence is vacated, and the case is remanded for
the district court to sentence Fields in accord with the FSA.
      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                         3